﻿Allow me at the outset, on behalf of the delegation of the State of Bahrain to extend to Mr. Dante Caputo of Argentina our warmest congratulations on his election to the presidency of the forty-third session of the General Assembly and our best wishes for success in fulfilling his task. Confident of his able leader ship, we assure him of our readiness to co-operate with him in the successful accomplishment of the work of the session.
I should also like to avail myself of this opportunity to extend our thanks and appreciation to his predecessor, Mr. Peter Florin, Deputy Minister of Foreign Affairs of the German Democratic Republic, for his dedicated efforts, wisdom and skill in guiding the proceedings of the last session.
Permit me also to express our deepest gratitude to Mr. Javier Perez de Cuellar, the Secretary-General, for his persistent endeavours firmly to entrench the objectives and principles of our Organization and enhance its role in achieving peace and co-operation among nations, for the well-being of all peoples of the world. The awarding of the Nobel Peace Prize to the United Nations peace-keeping forces is perhaps a most eloquent testimony and convincing proof of the importance of the role played by the United Nations and its Secretary-General in the maintenance of peace and security in the world.
The year 1988 is reminiscent of a time when the United Nations, through its effective contributions to the resolution of conflicts between States, the maintenance of international peace and security and interaction with the policies of the various Powers that influenced international relations, was able to play a vital role in world events as a principal party in the new world order that emerged as a result of the realities of the period following the Second World War. It seems the international community once again feels the pressing need for the United Nations as a median for finding just solutions to international issues within the framework of the principles enshrined in its Charter and believes it has revitalized the role of collective diplomacy in dealing with outstanding regional conflicts and solving the worsening economic and social problems of the world.
Thus the United Nations has proved that international co-operation has become an urgent necessity at this time in the history of our contemporary world. The fact that most parties to regional conflicts are today resorting to negotiations through the United Nations is in itself the best indication of the trust States place in the Organization and the role it can play to achieve harmony and understanding among the peoples of the world. It is from this perspective that we call for concerted efforts to promote the effectiveness of the world Organization and strengthen its capabilities in facing the challenges that threaten peace and security and hinder programmes of economic and social development.
Resort to the Security Council and the General Assembly as effective organs capable of finding acceptable formulas to solve international disputes, and create favourable conditions for ending them, is a matter that demands our support and backing. Another cause for optimism in this connection is the budding positive relations between the five permanent members of the Security Council, the effects of which have been noticeably reflected in the collective decision-making process with regard to certain issues affecting world peace. It is to be hoped that this spirit will continue to prevail and that the foundations of understanding and accord among those members of the Security Council will become firmer and encompass all chronic issues. We further trust that this development will mark the dawning of a new era in which the spirit o£ the Charter will guide the rebuilding of bridges of trust and co-operation between all Members of the Organization.
The events that have occurred on the international scene since the last session carry the seeds of a new era in international politics, and a growing trend towards finding peaceful solutions to many of the important international and regional issues and problems in various parts of the world, such as the Iran-Iraq war, the questions of Afghanistan, Cyprus, Namibia, Kampuchea and Western Sahara, and the problems of Central America. However, despite such detente, other problems and issues still remain outstanding on our agenda, foremost among them the question of Palestine and the situations in the Middle East and southern Africa, which all call for efforts by the international community to create the right climate for the attainment of just and lasting solutions to those important and decisive issues. 
The recent Moscow summit meeting of the two super-Powers was a historic event, an event of great importance that added a new dimension to international relations and has had a positive effect on several complex regional issues and crises. Furthermore, the great Powers are now more convinced than ever before of the necessity of finding common ground for peaceful coexistence and co-operation among nations. The frequent meetings between the leaders of the two super-Powers, their agreement to solve the question of Afghanistan and their ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - are a clear indication of the vital change of course so conducive to reconciling conflicting interests, overcoming ideological differences and reducing the possibilities of the confrontation that was the salient feature of relations between the bigger Powers during the previous period. For our part, we welcome with great satisfaction this important change in relations between the two super-Powers. We hope that their rapprochement will be used in the interest of settling fundamental international issues, so as to move from a stage of tension and suspicion to one of tranquillity and openness.
Bahrain welcomed the start of direct negotiations between Iraq and Iran under the auspices of the Secretary-General of the United Nations. It hopes that the two will be able to work out a comprehensive settlement of their armed conflict and establish comprehensive, lasting peace in the region, in strict accordance with the provisions of Security Council resolution 598 /"87 which provides the just and honourable formula for ending that bloody war, which has been haemorrhaging for eight years now.
It should be noted, in this connection, that the Co-operation Council of Arab Gulf States adopted from the earliest days following the outbreak of that war a clear policy that was reflected in the decisions of the consecutive summit meetings of its observer States and reaffirmed at their eighth summit meeting, in Riyadh, in December 1987. In this connection, the Council had expanded considerable efforts to contain that destructive war and to restore peace to the region.
Iran's decision to accept the Security Council resolution, which our brother Iraq had already accepted upon its adoption by the Council, and Iran's agreement to the cease-fire and the commencement of discussions at Geneva constitute an important step towards peace. It is our hope that Iraq and Iran will be able to overcome their difficulties, overcome the psychological effects of the war and re-establish normal relations, within the framework of the principles of good-neighbourliness, mutual respect and non-interference in each other's internal affairs, to be able to devote all their efforts to the reconstruction made necessary by the devastation of the war, provide for the safety and peace of mind of their two peoples and restore security and stability in the Gulf region.
The negotiations between Iraq and Iran are now in a delicate phase, which calls for the utmost prudence and self-restraint, and the avoidance of any action that might hinder the peace process. We therefore call upon all nations of the world to shoulder their responsibility to help both countries overcome this difficult phase, and to exert greater efforts aimed at securing the success of these negotiations and the full implementation of the provisions of the Security Council resolution, so that a new era can begin when guns fall silent and peace prevails.
In this respect, I cannot but note the strenuous efforts of the Secretary-General of the United Nations, so deserving of all our praise and appreciation, aimed at securing the implementation of Security Council 598 (1987), whose objective is the end of one of the longest and fiercest wars of our times. The role of the United Nations and the Secretary-General will remain central to the process of restoring peace to this vital region of the world.
The question of Palestine, though marked by more than 40 years of the conspicuous failure of right in the face of might, represents a major historic tragedy of an exceptional kind, as the international conflict fraught with the most danger for the peace and security of the world.
International interest in this issue, ever since the adoption by the General Assembly in 1947 of resolution 181 (II) on the partition of Palestine, has been ebbing and flowing with the changing tide of international events and developments. It was not until December of last year that the question of Palestine began to experience a major change of course and to acquire a new measure of interest by the world public. This brought it once again to the forefront of the issues on the agenda of the United Nations. This was the result of the all-encompassing public uprising in the occupied territories, the intifada, which has become the major feature of the life-style of the Palestinian people in their steadfast resistance to the Israeli occupation, which has now continued for more than 21 years.
The intifada is a historic event replete with examples and lessons. It is the genuine human expression of man's rejection of occupation and oppression. The Zionist entity, falling victim to its own illusions, convinced itself that the Palestinian people had fully absorbed the meaning of Israeli supremacy in terms of physical power, and forgot, or chose to ignore, that sources of moral power have a massive momentum in the lives of peoples. Israel has tried to no avail, to contain the Palestinian uprising by resorting to the most brutal methods, such as burying people alive, breaking bones and limbs, shooting at unarmed women and children, burning crops and plantations, expulsions, and the assassination of Palestinian leaders, a recent victim of which was the well-known freedom-fighter Khalil al-Wazeer.
Despite the escalating brutality of the Israeli acts of suppression aimed at quelling the Palestinian uprising, a number of basic facts remain unchanged and un-obscured and Israel can no longer disregard or deny them.
First, the Palestinian struggle has acquired a new dimension since the inhabitants of the occupied territories developed their uprising from spontaneity to calculated confrontation and conscious initiative.
Secondly, the Palestinian people, through their steadfastness and persistence in their heroic uprising, decided definitively any question of coexistence in the conditions of occupation. It has become impossible, to continue to disregard their inherent right to self-determination.
Thirdly, the policies of settlement and annexation, resulting in permanent tensions and flagrant violations of the United Nations resolutions and international law, have met with complete failure.
Fourthly, the cause of the Palestinian people is gaining more support and greater solidarity day by day from peace-loving peoples and countries throughout the world, thus increasing Israel's international isolation.
In view of these basic and established facts, and in the light of recent events following the decision by our brother Jordan to sever its legal and administrative ties with the West Bank, it is now more than ever before incumbent upon the United Nations, to shoulder its historic responsibility regarding the Palestinian people and make the necessary arrangements to put into action the mechanism for a solution by convening the International Peace Conference on the Middle East, vested with full powers and backed by International guarantees. In that conference the Palestine Liberation Organization will participate on an equal footing with the other parties to the dispute and the five permanent members of the Security Council will also take part, with a view to guaranteeing a just and comprehensive settlement of the Arab-Israeli conflict, securing Israel's complete withdrawal from all Arab territories occupied in 1967, particularly Jerusalem, and enabling the Palestinian people to exercise their legitimate and inalienable rights, including their right to return'-and their right to self-determination and to establish their own independent State on their national soil.
Not content with carrying out its expansionist designs against the territory of Palestine, Israel has continued its assaults on and acts of aggression against other Arab States. Thus, it declared its annexation of the Syrian Golan in 1981, it attacked the Iraqi nuclear installation that same year, and it bombarded the headquarters of the Palestine Liberation Organization in Tunis in 1985. Furthermore, the misfortune that had beset fraternal Lebanon and left it with a legacy of disasters from which it continues to suffer would not have worsened had it not been for Israel's continuing aggression. Israel's recurrent attacks and violations of the territorial integrity and political independence of Arab States constitute flagrant breaches of the Charter and United Nations resolutions. That serious situation underlines the need for a just peace and for stability in the Middle East region, both of which can be achieved only if the international community, represented by the United Nations, moves to exert pressure on Israel to force it to comply with international principles and instruments.
Bahrain welcomes the responsible position taken by sisterly Morocco reflected in its wise and far-sighted decision regarding settlement of the dispute in Western Sahara by peaceful means, in accordance with Security Council resolution 621 (1988). It is our hope that the endeavours of the Secretary-General in that respect will meet with success.
The sorry state of the Afghan people, which has lasted for more than eight years, is now approaching its end as a result of the Geneva Agreements of 14 April 1988 relating to the political settlement of the various aspects of the question of Afghanistan. In our view, that development is a practical translation of the relevant United Nations resolutions calling for restoration of Afghanistan's sovereignty and territorial integrity and marks an important step towards enabling the Afghan people to exercise their right to choose their own political and social system without foreign interference and to create conditions favourable to the return of the Afghan refugees to their homeland in dignity and safety.
We are hopeful - indeed, we are optimistic ~ that the Geneva Agreements will create a positive precedent for solving other regional conflicts such as those in Kampuchea, Cyprus and elsewhere. 
With regard to the Korean question, we trust that the consensus reached on inscribing it on the agenda of this session of the General Assembly will be another serious step towards the resumption of negotiations between the two sides, with a view to achieving the reunification of the Korean peninsula and realising the desire of the Korean people for restoration of their national unity.
The situation in southern Africa is continuing to deteriorate, and this in turn affects peace and security in that important part of the African continent. That deterioration is reflected in its ugliest forms in the violence, terrorism and oppression of every kind being perpetrated by the Pretoria racist regime against the black majority in contempt of the principles of international law and the Charter of the United Nations.
The worsening conditions in South Africa confirm our deep conviction that attempting to reform the apartheid regime is futile: it must be dismantled - indeed, eradicated - and replaced by a democratic system based on justice, equality and respect for human rights, as called for by the United Nations in its numerous resolutions. In our view, that can be achieved only through concerted international efforts to Isolate that regime and impose comprehensive mandatory sanctions against it in accordance with the provisions of the United Nations Charter.
A harbinger of Namibian independence appears on the horizon this year thanks to the talks that have taken place between Angola, Cuba, South Africa and the United States of America. It is cause for optimism that the United Nations plan for the Independence of Namibia, which represents the common aspiration of the international community on this tenth anniversary of the adoption of Security Council resolution 435 (1978), will be implemented·
The crisis that continues to beset the international economic order is still having an adverse effect on the economies of the developing countries. Regrettably, the favourable climate in international relations that has prevailed this year has not been matched by any perceptible progress in economic co-operation at the international level. It is self-evident that the lack of economic stability in most developing countries was due to the imbalances in the world economy that resulted from increased protectionist measures, the lack of equilibrium in the balance of world trade, -the foreign-debt crisis, the fluctuations in the rates of exchange, unfair trade practices, the instability of the prices of commodities and raw materials, the plummeting oil prices, and deteriorating terms of trade.
The debt crisis of the developing countries is the major item on the agenda of many international conferences. The question how to resolve that crisis has become the subject of continued study and research in various international organs, agencies and forums. While we welcome the satisfactory results achieved at the Toronto summit meeting of the major industrial States with regard to settling the debts of the least-developed countries, we feel that the time has come for advancing from the phase of partial solutions to the adoption of an integrated global strategy for solving the crisis. In this context we emphasize the importance of financial-assistance flows from multilateral development institutions and developed countries to the developing countries on concessional terms and under reasonable conditions. This would enable them to implement their development plans and to achieve economic recovery and prosperity for their peoples.
In today's world of interrelated interests the United Nations has become an indispensable need, since it is the only international machinery capable of solving complex problems and settling international dispute. Despite the crises it has encountered since its inception and the shortcomings that have marred its experience during the past 43 years, the United Nations remains a unique and pioneering experience in international relations; it remains a permanent body for collective diplomacy through which the peace and security of the world can be maintained and solutions can be found for the political, economic and social international problems and issues that States, at various levels, capabilities and capacities, are no longer able to solve unilaterally.
Therefore we must work shoulder to shoulder. Governments and peoples together, in order to strengthen and uphold this important international institution as an imperative necessitated by the living conditions of the modern international community in order to enable the United Nations to be more capable of meeting the requirements of the future and of building a better world for coming generations, especially as we stand at the threshold of the twenty-first century, with its promise of immense scientific progress and advanced technologies in all fields.
Issues of disarmament and arms control occupy a prominent position on the list of the international community's concerns. One can only hope that concrete achievements at the international level will be an incentive for all to join in the efforts being exerted in that field.
Consistent with the principle of the maintenance of international peace and security enshrined in the Charter, and without conviction that it is imperative to create a less-heavily armed and more secure world, I take pleasure in announcing from this rostrum today that the Government of the State of Bahrain has decided to accede to the 1968 Treaty on the Non-Proliferation of Nuclear Weapons, the 1925 Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare and to the 1972 Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxic Weapons and their Destruction. Ever since it achieved its independence Bahrain has called upon all nations of the world to pursue balanced policies in their relations with one another, to resort to dialogue for settling disputes through the diplomacy of understanding and the renunciation of the use of force in order to promote the principles of peace based on justice.  Peace is the strategic front-line of Bahrain's foreign policy. It is also the true key to realizing national aspirations and objectives in conditions of stability and development. The peace in which Bahrain believes is equitable peace fostering relations of friendship and understanding among the world's States and peoples, based on good-neighbourliness, non-interference in the internal affairs of others, equal sovereignty and rights, and respect for the rules of international law. This has been enunciated clearly by His Highness Sheikh Isa Bin Salman Al-Khalifa, of the State of Bahrain.
The State of Bahrain bases its relations with other States in the world on equality and mutual respect. Proceeding from our firm belief that peace and security are the foundations on which mankind builds its progress, we shall always endeavour to strengthen them and respond sincerely to anyone who supports international legality and aims to strengthen the underpinnings of truth, justice and peace in the world."
In conformity with that firm, clear line for Bahrain's foreign policy, the State of Bahrain expresses once again its readiness to co-operate with the other countries of the world to achieve the lofty goals of the United Nations, and it stresses its commitment to the diplomacy of peace in line with the principles enshrined in the Charter of our Organisation.
